DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 10-11, 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Walters et al. (US 2014/0354690 A1).

In regards to claim 1, Walters teaches an augmented reality (AR) client in communication with an AR platform, the AR client comprising: 
one or more processors (e.g. [0010]: one or more computerized devices or processors);
a memory (e.g. [0011]: non-transitory computer-readable storage medium on which software instructions are encoded for subsequent execution); 
instructions stored in the memory and executable by the one or more processors to (e.g. [0011]: instructions, when executed in a computerized device having a processor, program and/or cause the processor to perform the operations)
execute a first AR application defining one or more first layers and one or more first AR objects each associated with at least one of the one or more first layers (e.g. [0003]: augmented reality; [0006]: viewing window through a first image layer and a second image layer; each of the image layers can include one or more virtual objects);
identify a client state of the AR client (e.g. [0006]: the display management resource in the mobile device receives the location information from the location detection resource; the display management resource receives orientation information (such as an orientation vector) from the orientation detection resource; the orientation information (such as orientation vector) indicates a direction that an image sensor device (such as a camera) on the mobile device points in the geographical region; Examiner’s note: location and orientation of the device is used to determine viewable layers/objects, which then defines the client state (see more below)), wherein the client state is defined by a set of features including a layer map identifying the one or more first layers and the one or more first AR objects, and a priority map identifying respective priority values for each of the first layers and each of the first AR objects (e.g. [0006]: the display management resource utilizes the vector to define a viewing window through a first image layer and a second image layer; the viewing window defines a region in the first image layer to be superimposed onto a region in the second image layer; each of the image layers can include one or more virtual objects; the display management resource utilizes the region in the first image layer (and one or more corresponding virtual objects) and the region in the second image layer (and one or more corresponding virtual objects) to produce a viewable rendition of the historical event for display on the display screen of the mobile device; renditions of virtual objects in the image layer nearest the user of the mobile device can be given highest priority for display)
present, at a display of the AR client, a first AR view incorporating the first AR objects of the first AR application, based on the client state (e.g. as above, [0006]: produce a viewable rendition of the historical event for display on the display screen of the mobile device).

In regards to claim 3, Walters teaches a client, wherein identifying the client state is performed in response to determining a change in one or more of (1) a hardware state of the AR client, (2) a user state including an identity of at least one user of the AR client, (3) an AR platform state including a program state of an AR platform with respect to the AR client, and (4) an AR application state including a program state of each AR application interfacing with the AR platform with respect to the AR client (e.g. as above, [0006]: receives the location information from the location detection resource; receives orientation information (such as an orientation vector) from the orientation detection resource; also [0048]: constantly monitors an orientation; [0053]: constantly monitors a current location; [0102]: based on the current location and orientation of the mobile device 120, the display management resource 140 produces a virtual viewing window through each of one or more virtual image layers to produce a viewable rendition of content for display on display screen 130; Examiner’s note: location/orientation of device may be viewed as a hardware state).

In regards to claim 4, Walters teaches a client, wherein the hardware state of the AR client is at least partially based on one or more of (1) data measured by one or more sensors of the client, (2) a hardware type of the client, and (3) a hardware capability of the client (e.g. as above, [0006]: receives the location information from the location detection resource; receives orientation information (such as an orientation vector) from the orientation detection resource; also [0048]: orientation detection resource includes any suitable resources such as accelerometer circuitry; [0053]: location detection resource 196 can be or include any resources to detect the current location of the mobile device 120, such as GPS).

In regards to claim 5, Walters teaches a client, wherein the set of features defining the client state further includes focus state data defining whether at least one of the first layers is in focus in the client state (e.g. as above, [0006]: renditions of virtual objects in the image layer nearest the user of the mobile device can be given highest priority for display; Examiner’s note: proximate data of layers may be viewed as a focus state).

In regards to claim 6, Walters teaches a client, wherein the respective priority values of the first layers are at least partially determined based on the focus state data (e.g. as above, [0006]: renditions of virtual objects in the image layer nearest the user of the mobile device can be given highest priority for display).

In regards to claim 10, Walters teaches a client, wherein the set of features defining the client state further includes client positioning data defining one or more of (1) a position of the AR client, (2) a speed of movement of the AR client, (3) an acceleration of the AR client, and (4) a heading of the AR client within a real-world environment (e.g. as above, [0006]: receives the location information from the location detection resource; receives orientation information (such as an orientation vector) from the orientation detection resource; also [0048]: constantly monitors an orientation; [0053]: constantly monitors a current location; [0102]: based on the current location and orientation of the mobile device 120, the display management resource 140 produces a virtual viewing window through each of one or more virtual image layers to produce a viewable rendition of content for display on display screen 130).

In regards to claim 11, Walters teaches a client, wherein the position of the AR client comprises a position of the AR client within three spatial dimensions and an orientation of the AR client within three orientation dimensions (e.g. [0048]: the orientation detection resource 195 produces orientation information or compass data (indicating an angular orientation of the mobile device 120 in three-dimensional space); as above, [0053]: location detection resource 196 can be or include any resources to detect the current location of the mobile device 120, such as GPS; Examiner’s note: GPS is viewed to roughly determine position three spatial dimensions).

In regards to claim 13, Walters teaches a client, wherein executing the first AR application is performed in response to a command received at an input device of the AR client (e.g. as above, [0011]: instructions, when executed in a computerized device having a processor, program and/or cause the processor to perform the operations; also [0042]: mobile device 120 (such as a IPAD.TM., IPOD.TM., mobile phone device, laptop computer, tablet computer, etc.); [0044]: via input resource 102, user 108 is able to control operations of mobile device 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters as applied to claim 1 above, and further in view of Liu et al. (US 2013/0007668 A1).

In regards to claim 2, Walters teaches a client, wherein the instructions are executable to: 
execute an AR application defining one or more layers and one or more AR objects each associated with at least one of the one or more layers (e.g. as above, [0003]: augmented reality; [0006]: viewing window through a first image layer and a second image layer; each of the image layers can include one or more virtual objects); 
update the client state of the AR client (e.g. as above, [0048]: constantly monitors an orientation; [0053]: constantly monitors a current location; [0102]: based on the current location and orientation of the mobile device 120, the display management resource 140 produces a virtual viewing window through each of one or more virtual image layers to produce a viewable rendition of content for display on display screen 130); and 
present, at the display of the AR client, based on the updated client state (e.g. as above, [0102]: based on the current location and orientation of the mobile device 120; Examiner’s note: display of layers/objects would be updated based on current location/orientation),
but does not explicitly teach the client, wherein the instructions are executable to:
execute a second AR application; and
present, at the display of the AR client, a second AR view incorporating the AR objects of the first AR application and the second AR application.

However, Liu teaches a client, wherein the instructions are executable to:
execute a second AR application (e.g. [0059]: concept of simul-tasking through layered applications, such as applications 2264a and 2264b that run on top of and concurrently with each other in the user's primary field of view)
present, at the display of the AR client, a second AR view incorporating the AR objects of the first AR application and the second AR application (e.g. as above, [0059]; Examiner’s note: as multiple applications may run concurrently, this suggests AR objects corresponding to each AR application will be presented concurrently).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Walters to execute multiple AR applications, in the same conventional manner as taught by Liu as both deal with AR display. The motivation to combine the two would be that it would allow users to run multiple AR applications concurrently.
	
Claim(s) 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters as applied to claim 5 above, and further in view of Shenfield et al. (US 2014/0173721 A1).

In regards to claim 7, Walters teaches the client of claim 5, but does not explicitly teach the client, wherein the focus state data includes a selection, received at an input device of the AR client, of a primary focus layer of the one or more first layers, and wherein the primary focus layer has a higher priority value than any other layer.

However, Shenfield teaches a client, wherein the focus state data includes a selection, received at an input device of the AR client, of a primary focus layer of the one or more first layers, and wherein the primary focus layer has a higher priority value than any other layer (e.g. [0018]-[0021]: manipulating screen layers in multi-layer applications; the term "manipulate" and its variants can include, but is not limited to, actions including displaying, activating, selecting, moving; user may interact with the multi-layer application by touching a finger to an interface coupled to the device running the multi-layer application 304; selection of the desired layer is confirmed to the user by increasing the transparency of the other layers; in some embodiments, the layers may be displayed in a semi-transparent manner, and the transparency of the selected layer can be reduced; this change in the transparency (of either the selected or unselected layers) can confirm the selection of the desired layer; Examiner’s note: selection of a layer suggests priority over other layers).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Walters to selection of layers, in the same conventional manner as taught by Shenfield as both deal with layered AR applications. The motivation to combine the two would be that it would allow the selection of layers/objects within the environment to manipulate.
	
In regards to claim 20, Shenfield also teaches a client, wherein the respective priority values of the one or more layers are determined at least partially based on input received at an input device of the AR client (e.g. as above, [0018]-[0021]: manipulating screen layers in multi-layer applications; the term "manipulate" and its variants can include, but is not limited to, actions including displaying, activating, selecting, moving; Examiner’s note: selection of a layer suggests priority over other layers). 

In addition, the same rationale/motivation of claim 7 is used for claim 20.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters as applied to claim 1 above, and further in view of Sandberg (US 2012/0001939 A1).

claim 8, Walters teaches the client of claim 1, but does not explicitly teach the client, wherein the set of features defining the client state further includes active state data defining whether the one or more first layers are each active, inactive, or semi-active.

However, Sandberg teaches a client, wherein the set of features defining the client state further includes active state data defining whether the one or more first layers are each active, inactive, or semi-active (e.g. [0073]: user of the apparatus 50 may access a user setting of the layer suggestion module 78 to activate the feature for the generation of the suggested information layers; additionally, the user may access a user setting to deactivate the feature for the generation of the suggested information layers).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Walters to activate/deactivate layers, in the same conventional manner as taught by Sandberg as both deal with layered AR applications. The motivation to combine the two would be that it would allow the user to activate/deactivate specific layers in order to hide/show them.

In regards to claim 9, the combination of Walters and Sandberg teaches a client, wherein the respective priority values of the one or more first layers are at least partially determined based on the active state data (e.g. Sandberg as above, [0073]: activate/deactivate layers; Examiner’s note: in combination with Walters, layers that are activated/deactivated would determine priority for display; for example, deactivated layers would not have a priority as they would be hidden).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters as applied to claim 1 above, and further in view of Belimpasakis (US 2012/0209826 A1).

In regards to claim 12, Walters teaches the client of claim 1, but does not explicitly teach the client, wherein the set of features defining the client state further includes subscription state data defining whether each of the one or more first layers has been selected as a subscription layer, based on input received at an input device of the AR client. 

However, Belimpasakis teaches a client, wherein the set of features defining the client state further includes subscription state data defining whether each of the one or more first layers has been selected as a subscription layer, based on input received at an input device of the AR client (e.g. [0038]: the user of UE 101 may use a standard web search engine (e.g., Google, Bing, etc.) and search for the desired AR layers, such as "Bank B's ATM locations"; user can simply bookmark the address and save it on his UE 101 layer bookmark list for further use, subscribe to the AR service, etc.; [0044]: clicking on the AR specific icon by the user of UE 101 may automatically activate a generic AR browser 107b in a camera see-through view, and the activated AR browser 107b may fetch or subscribe to the respective AR layer directly from the respective web site and present it to the user; [0055]: the user of UE 101 may have subscriptions to one or more AR providers to automatically receive updated AR feeds; in this embodiment, the content association module 201 may retrieve user's desired information from the list of user's subscription saved on a local storage on UE 101). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Walters to subscribe to layers, in the same conventional manner as taught by Belimpasakis as both deal with layered AR applications. The .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters as applied to claim 1 above, and further in view of Reghetti et al. (US 2010/0223032 A1).

In regards to claim 14, Walters teaches the client of claim 1, but does not explicitly teach the client, wherein at least one of the first AR objects has a priority value different from a priority value of the associated layer.

However, Reghetti teaches a client, wherein at least one of the first objects has a priority value different from a priority value of the associated layer (e.g. [0144]: gives the user the option to display only the objects or layers with objects that were not revised (i.e. common to both drawings), or to hide objects that were not revised (i.e. hide background); Examiner’s note: as such, specific objects of a layer may be hidden and therefore be viewed as having a different display priority than that of the layer).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Walters to hide objects, in the same conventional manner as taught by Reghetti as both deal with layered applications. The motivation to combine the two would be that it would allow the user to hide/display specific objects in a layer.
	
Allowable Subject Matter
Claim(s) 15-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. To note, claims 16-19 are included as they depend on claim 15.

	The following is a statement of reasons for the indication of allowable subject matter:  

Claim(s) 15-19 was/were carefully reviewed and a search with regards to independent claim(s) 1 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 15-19 (and specifically independent claim(s) 1), the prior art search was found to neither anticipate nor suggest the AR client of claim 1, wherein the instructions are further executable to: execute a second AR application defining one or more second layers and one or more second AR objects each associated with at least one of the one or more second layers; update the client state of the AR client; identify a spatial conflict between one of the first AR objects and one of the second AR objects; mitigate the spatial conflict based on a first priority value of the first AR object and a second priority value of the second AR object, the first priority value being higher than the second priority value; and present, at the display of the AR client, a mitigated AR view including at least the first AR object  (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/               Examiner, Art Unit 2612                                                                                                                                                                                         
/DANIEL F HAJNIK/               Primary Examiner, Art Unit 2612